ITEMID: 001-75191
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: HASAN DOGAN AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They are represented before the Court by Mr H. Kaplan, a lawyer practising in Istanbul.
The facts of the case, as submitted by the parties, may be summarised as follows.
Until October 1993 the applicants lived in İskender, a hamlet of the Sığınak village, in the district of Lice, in Diyarbakır, where they own property. It is to be noted that the documents attesting ownership of property, which Mr Paşa Doğan, Mr Mehmet Şirin Damla, Mr Gazi Damla and Ms İkram Damla used in İskender, bear their fathers’ names.
In October 1993, following the incidents that took place in the district of Lice on 22 and 23 October, security forces arrived to İskender and forcibly evicted the applicants from their hamlet.
On 2 February 2000 the village mayor (muhtar) of Sığınak, Mr Kemal Arslan filed a petition with the Ministry of Public Works and Settlement and requested the Ministry to solve the problems of infrastructure of the hamlet. He further informed it that the inhabitants of İskender were willing to return to their hamlet.
He received no response to his petition.
On an unspecified date three Members of Parliament, Mr Nurettin Dilek, Mr Sebgetullah Seydaoğlu and Mr Haşim Haşimi sent petitions to the Prime Minister, the Deputy Prime Minister, the Minister of the Interior, the Minister of Public Works and Settlement, the State of Emergency Regional Governor and the Diyarbakır Governor requesting help on behalf of the inhabitants of the villages of the Lice district for them to return to their villages.
In summer 2001 the applicants returned to İskender as the disturbances in the region had come to an end.
On 12 October 2001 the Tepe Gendarmes Station Command informed the applicants that access to the hamlet was prohibited and that they had to leave the village in three days. The gendarme officers further threatened and insulted the villagers.
On 15 October 2001 the applicants left the hamlet.
On 16 October 2001 one of the applicants, Mr Abdullah Doğan filed a petition with the Ministry of the Interior and the Governor’s office in Diyarbakır, on behalf of the forty-four families of İskender. In his petition Abdullah Doğan stated the above-mentioned incidents and requested permission to return to their hamlet.
On 13 November 2001 the Lice District Governor sent the following response to Mr Abdullah Doğan:
“...Your petition containing a request of permission to return to the İskender hamlet of the Sığınak village has been considered. It is appropriate to return to Sığınak as the infrastructure of İskender is damaged, since the hamlet has been uninhabited for long time...”
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
